            Case 2:13-cv-02620-PSG-PJW Document 152 Filed 07/26/19 Page 1 of 3 Page ID #:2022



                       1   HOGAN LOVELLS US LLP
                           Paul B. Salvaty (Bar No. 171507)
                       2   Laura M. Groen (Bar No. 294719)
                           1999 Avenue of the Stars, Suite 1400
                       3   Los Angeles, California 90067
                           Telephone: (310) 785-4600
                       4   Facsimile: (310) 785-4601
                           paul.salvaty@hoganlovells.com
                       5   laura.groen@hoganlovells.com
                       6   Attorneys for Plaintiff
                           ANTHONY BROWN, SR.
                       7
                       8                        UNITED STATES DISTRICT COURT
                       9                       CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   ANTHONY BROWN, SR.,                    Case No. 2:13-CV-02620-PSG-PJW
                      12                  Plaintiff,              JOINT STIPULATION TO EXTEND
                                                                  CERTAIN DEADLINES,
                      13   v.                                     INCLUDING DISCOVERY
                                                                  DEADLINE AND SETTLEMENT
                      14   VERONICA CONRADO, ET AL.,              CONFERENCE
                      15                  Defendant.
                      16                                          Judge:     The Hon. Patrick J. Walsh
                                                                  Courtroom: 790
                      17
                                                                  Action Filed: May 10, 2013
                      18                                          Trial Date: None Set
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
H OGAN L OVEL LS US                                                  JOINT STIPULATION TO EXTEND CERTAIN
       LLP
  ATTO RNEY S AT LAW
                                                                     DEADLINES
     LOS A NG EL ES
            Case 2:13-cv-02620-PSG-PJW Document 152 Filed 07/26/19 Page 2 of 3 Page ID #:2023



                       1
                                 Plaintiff Anthony Brown, Sr. (“Plaintiff”) and Defendants Veronica Conrado
                       2
                           and Juan Guerra (“Defendants”) (collectively, the “Parties”) by and through their
                       3
                           respective undersigned counsel, hereby submit the following joint stipulation:
                       4
                                 WHEREAS, on May 15, 2019, the Court held a telephonic status conference
                       5
                           with the Parties and granted Plaintiff’s request to take depositions and to conduct
                       6
                           written discovery within 75 days;
                       7
                                 WHEREAS, on June 10, 2019, Plaintiff served Notices of Deposition on
                       8
                           Defendants with attached Requests for Documents (“Deposition Requests for
                       9
                           Documents”);
                      10
                                 WHEREAS, Defendants served objections to the Deposition Requests for
                      11
                           Documents but produced no documents in response;
                      12
                                 WHEREAS, Defendants, in each of their depositions on July 15, 2019,
                      13
                           admitted that they did not review the Deposition Requests for Documents or search
                      14
                           for any documents;
                      15
                                 WHEREAS, Plaintiff served one additional document request on Defendant
                      16
                           Conrado on July 24, 2019 pertaining to documents discussed in Defendant
                      17
                           Conrado’s deposition;
                      18
                                 WHEREAS, Plaintiff’s counsel requested that Defendants’ counsel stipulate
                      19
                           to a request for an extension on the July 29, 2019 discovery deadline in order to
                      20
                           resolve outstanding discovery issues and allow for the scheduling of the remaining
                      21
                           depositions if needed;
                      22
                                 WHEREAS, counsel for the Parties met and conferred by email regarding
                      23
                           Defendants’ discovery responses and the requested stipulation for an extension on
                      24
                           discovery;
                      25
                                 WHEREAS, the Parties came to an agreement to extend certain deadlines on
                      26
                           discovery, and in conjunction therewith, agreed to request an extension from the
                      27
                           Court on the dates of the settlement briefing and conference;
                      28
H OGAN L OVEL LS US                                                        JOINT STIPULATION TO EXTEND CERTAIN
       LLP                                                     -2-         DEADLINES
  ATTO RNEY S AT LAW
     LOS A NG EL ES
            Case 2:13-cv-02620-PSG-PJW Document 152 Filed 07/26/19 Page 3 of 3 Page ID #:2024



                       1
                                 NOW, THEREFORE, the Parties, by and through their counsel of record
                       2
                           and subject to the approval of this Court, hereby stipulate as follows:
                       3
                                       Defendants agree to provide amended responses to Plaintiff’s
                       4
                           Deposition Requests for Documents Nos. 1-6 (to Conrado) and Nos. 1-4 (to Guerra)
                       5
                           on or before August 8, 2019.
                       6
                                       Defendant Conrado agrees to respond to the Plaintiff’s Request for
                       7
                           Documents (Set Two) on or before August 26, 2019.
                       8
                                       The new deadline for the taking of the remaining depositions shall be
                       9
                           August 26, 2019.
                      10
                                       Plaintiff’s counsel shall send a settlement offer to Defendants’ counsel
                      11
                           by September 23, 2019.
                      12
                                       Defendants’ counsel shall respond to the offer by September 30, 2019.
                      13
                                       A settlement conference will take place on October 9, 2019 (or any
                      14
                           other date thereafter as may be set by the Court).
                      15
                      16   Dated:    July 26, 2019        HOGAN LOVELLS US LLP
                      17
                      18                                  By:     /s/ Laura M. Groen
                                                                Laura M. Groen
                      19                                        Paul B. Salvaty
                                                                Attorneys for Plaintiff
                      20                                        ANTHONY BROWN, SR.
                      21   Dated:    July 26, 2019        MICHAEL N. FEUER, City Attorney
                                                          JAMES P. CLARK, Chief Deputy City Attorney
                      22                                  CORY M. BRENTE, Senior Assistant City Attorney
                      23
                      24                                  By:     /s/ Matthew W. McAleer
                                                                Matthew W. McAleer, Deputy City Attorney
                      25                                        Attorneys for Defendants
                                                                VERONICA CONRADO and JUAN GUERRA
                      26
                      27
                      28
H OGAN L OVEL LS US
                                                                            JOINT STIPULATION TO EXTEND CERTAIN
       LLP                                                            -3-   DEADLINES
  ATTO RNEY S AT LAW
     LOS A NG EL ES
